03/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 22-0013


                                       OP 22-0013

GEORGE C. WELLS,
                                                                       MAR 0 8 2022
              Petitioner,                                           Bowen Greenwood
                                                                  Clerk of Supreme Court
       v.
                                                                  o ktfrfit'ana
JIM SALMONSEN,

              Respondent.



      George C. Wells has filed a Petition for Rehearing of this Court's January 25, 2022
Order denying and dismissing his Petition for Habeas Relief, simply arguing again that his
PFO sentence is illegal. As we stated in our order, we have repeatedly explained that
Wells' sentence is valid, and we cited those previous orders therein. Accordingly,
       IT IS ORDERED that the Petition for Rehearing is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
George C. Wells persoQtst
       DATED this           day of March, 2022.


                                                              Chief Justice
                                                                           Oop




                                                                Justices